8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 of applicant arguments/remarks, filed 05/10/2022, with respect to the previous 102 rejections have been fully considered and are persuasive.  The previous 102 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12, the closest prior art is considered Marty (MR fingerprinting for water T1 and fat fraction quantification in fat infiltrated skeletal muscles). Marty teaches most of the limitations of said independent claims (see prior office action dated 03/15/2022). However, Marty is silent in teaching “acquiring a plurality of multi-echo radial readouts at different echo times (TE) after the preparation pulse, and continuously sampling a magnetization recovery curve using the plurality of radial readouts to yield a plurality of radial spokes; grouping the radial spokes for each TE together to generate under-sampled k-space data for each TE; and reconstructing the under-sampled k-space data into a plurality of multi-echo images corresponding to the different echo times;”. As can be seen by Fig. 1 of Marty, for each TR of the pulse sequence, only one echo is acquired. Therefore, Marty does not teach acquiring a plurality of multi-echo radial readouts at different echo times (TE) after the preparation pulse. In fact, Marty concludes on page 632 “Given the short Tacq achieved by our approach, it could represent a serious competitor to the multi‐component fitting of multi‐slice multi‐echo data, or to the IDEAL‐CPMG method to simultaneously extract biomarkers of disease progression and activity in NMDs” and states on 630 “T2H2O mapping is generally based on multi‐spin echo sequences that are limited by high specific absorption rate, long Tacq, and imperfections of the refocusing pulses that may bias the measures”. Therefore, it seems that it would also not be obvious to modify Marty and acquire a plurality of multi-echo radial readouts at different echo times (TE) after the preparation pulse, because Marty explicitly discloses that the pulse sequence disclosed is different from multi-echo imaging. Therefore, independent claims 1 and 12 are above the prior art. Claims 2-3, 5-11, 13-14, 16-20 are considered allowable for depending on either claim 1 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896